   Case 2:20-cr-01016-BRM Document 48 Filed 11/19/20 Page 1 of 2 PageID: 26

                        IN THE UNITED STATES DISTRICT COURT                                       C5
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 20- 1016
                                *
RAMON PAULINO                   *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:    November 19, 2020
                                                                   Honorable Brian Martinotti
                                                                   United States District Judge
  Case 2:20-cr-01016-BRM Document 48 Filed 11/19/20 Page 2 of 2 PageID: 27




                                ATTACHMENT A


The Court finds that the change of plea hearing to be held today cannot be
further delayed without serious harm to the interests of justice for the following
reasons:
      1. To ensure that the Court is not overwhelmed by cases and
         proceedings at the conclusion of this period of emergency. Currently,
         District Judges in New Jersey handle a substantially larger docket of
         cases than Judges in other Districts in the United States. New
         criminal cases continue to be assigned by the Court during the
         emergency. If the Court cannot resolve matters by guilty plea and
         sentencing, the resulting backlog will overwhelm the Court’s ability to
         effectively function. The concern of such congestion and the
         particular harm that likely will be caused by delays in the processing
         of cases and matters in the future is particularly acute in this
         emergency, at least given that: (1) it is unknown when this emergency
         will subside and when the Court will be able to function at normal
         capacity (including, among other things, the empanelment of trial
         juries) and (2) this District’s pre-existing shortage of District Court
         Judges has already challenged the Court’s ability to process and
         resolve cases. This District has six District Judge vacancies: two have
         been pending for more than five years; one has been pending almost
         three years; two have been pending for more than a year; and one has
         been pending almost one year. The Federal Judicial Conference has
         deemed the District’s six vacancies judicial emergencies.
      2. To permit the Defendant to obtain a speedy resolution of his case
         through an admission of guilt and timely sentencing, which will afford
         appropriate punishment and rehabilitation. The Defendant has asked
         for this case to be resolved today by guilty plea.
      3. To permit the Government to obtain a resolution of the case so that
         the Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other emerging
         criminal matters. The Government has asked for this case to be
         resolved today by guilty plea.
